Citation Nr: 1800032	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  14-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder, including pulmonary interstitial fibrosis and chronic obstructive pulmonary disease. 
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service in the United States Navy from July 1959 to September 1969.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran originally requested a hearing before the Board in his December 2014 substantive appeal, but he later withdrew this request in March 2015.  

In an April 2017 decision, the Board denied the issue on appeal.  As will be discussed in more detail below, the Veteran appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) submitted by VA's Office of General Counsel and the Veteran's attorney which essentially vacated the Board's April 2017 decision.  See Joint Motion for Remand; October 2017 Court Order.  The Court ordered that the issue of service connection for a respiratory disorder be remanded to the Board for action consistent with the terms of the Joint Motion.  

In order to comply with the Court's order, the Board will REMAND the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran that further action is required on his part.




REMAND

In its previous decision, the Board found that while the Veteran had post-service diagnoses of pulmonary interstitial fibrosis and chronic obstructive pulmonary disease, the preponderance of the evidence was against finding that these conditions (and/or any other respiratory disorder) were caused by or related to the Veteran's military service, to include his exposure to asbestos in service. 

The Joint Motion in this case essentially asserts that the Board erred in failing to satisfy VA's duty to assist by failing to provide the Veteran an adequate VA examination and medical opinion in relation to his chronic obstructive pulmonary disease.  The parties also argued that the Board erred in setting forth sufficient reasons and bases concerning its credibility finding of the Veteran's lay statements; and a failure to consider that the Veteran could be entitled to service connection for a respiratory disorder caused by or related to his exposure to herbicides (Agent Orange) in service.  

In regards to VA's duty to assist, the parties argued a remand was warranted on the basis that the Board found medical opinions contained in the claims file dated in August 2012 and August 2014 to be persuasive and credible as they related to the Veteran's chronic obstructive pulmonary disease.  They asserted that a review of these medical opinions showed that neither of the medical examiners actually opined as to whether the Veteran's chronic obstructive pulmonary disease was related to service, outside of asbestos exposure.  As such, they requested that the Board's decision be vacated and remanded for the purpose of obtaining a medical opinion as to whether the Veteran's chronic obstructive pulmonary disease is related to service on a direct basis.  

The parties also found that a remand was warranted because the Board failed to provide an adequate statement of reasons or bases regarding (specifically) whether the Veteran was exposed to asbestos in service, to include consideration of the Veteran's lay statements.  In this regard, the parties stated that the Board failed to adequately address several statements submitted by the Veteran in which he either asserted that he was consistently exposed to large amounts of asbestos during service due to the nature of being assigned to navy ships and because of non-documented collateral duty assignments; and statements in which he disputed evidence in the claims file that indicated he was significantly exposed to asbestos subsequent to service.  Additionally, the Board reportedly erred in failing to address the argument that the Veteran's personal testimony was of higher probative value than other evidence of record.  
  
Lastly, the parties asserted that the Board failed to provide an adequate statement of reasons or bases regarding the Veteran's exposure to herbicides (specifically Agent Orange) in service while aboard the U.S.S. Leary; and the possible relationship between this herbicide exposure and the development of a respiratory disorder.  In this regard, the parties noted that this issue was raised by evidence in the claims file; and should have been evaluated as a theory upon which the Veteran could be granted service connection given the fact that the Veteran's exposure to herbicides in service was essentially conceded when he was granted service connection for coronary artery disease in October 2012.  In light of the foregoing, the parties stated that the Board should have considered and discussed the theory of entitlement to service connection for a respiratory disorder based upon exposure to herbicides in service.  

Given the directives set forth in the Joint Motion, the Board REMANDS this case for the following actions:

1. 	The RO should schedule the Veteran for a VA examination that addresses whether it is as least as likely as not that the Veteran has developed a respiratory disorder subsequent to service, to specifically include chronic obstructive pulmonary disease, that is due to or related to his period of service.  

In this regard, the examiner should provide opinions as to the likelihood that any respiratory disorder the Veteran currently has can be related to his exposure to asbestos, and/or exposure to herbicide agents in service, or any other in-service disease or injury as the examiner may find.  

In terms of the specific question of asbestos exposure, the examiner should be asked to consider the Veteran's lay statements and assume that the Veteran did, in fact, have significant asbestos exposure in service rather than minimal exposure.  Given that assumption, is it as least as likely as not that the Veteran has developed a respiratory disorder related to service.  

The claims file should be provided to the examiner for review, and the examiner should provide a complete explanation for any conclusions expressed in the examination report. 

2.	Then, after any other indicated development is completed, the Veteran's claim of entitlement to service connection for a respiratory disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




